Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT

Second Amendment, dated as of January 26, 2016 (this “Amendment”), to the Credit
Agreement dated as of September 10, 2012 (as amended by the First Amendment,
dated as of April 8, 2013 and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TOTAL SYSTEM
SERVICES, INC. (the “Borrower”), the several lenders from time to time party
thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) and the other agents party thereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement, and the Borrower has requested that the Credit Agreement
be amended as set forth herein;

WHEREAS, as permitted by Section 10.01 of the Credit Agreement, the Required
Lenders and the Administrative Agent are willing to agree to this Amendment upon
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2. Amendment to the Credit Agreement. Effective as of the Effective Date
(as defined below), the Credit Agreement is hereby amended as set forth on
Exhibit A to this Amendment. Language being inserted into the applicable section
of the Credit Agreement is evidenced by blue double underline formatting.
Language being deleted from the applicable section of the Credit Agreement is
evidenced by red strike-through formatting.

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective on
January 26, 2016 (the “Effective Date”) upon satisfaction of each of the
following conditions:

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, the Administrative Agent and the Required Lenders either a counterpart
of this Amendment signed on behalf of such party or written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Amendment.

(b) On and as of the Effective Date, after giving effect to this Amendment,
(i) each of the representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof (except to the extent that any such representation or warranty
expressly relates to a specified earlier date, in which case such representation
or warranty shall be true and correct in all material respects as of such
earlier date) and (ii) no Default or Event of Default shall have occurred and be
continuing. The Borrower’s execution hereof shall be deemed a certification as
to the satisfaction of this condition (b).



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received all amounts due and payable by
the Borrower on the Effective Date as set forth in Section 5 below, to the
extent the invoice of which shall have been received by the Borrower at least 2
Business Days prior to the Effective Date.

SECTION 4. Continuing Effect; No Other Amendments or Consents.

(a) Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendment
provided for herein is limited to the specific sections of the Credit Agreement
specified herein and shall not constitute a consent, waiver or amendment of, or
an indication of the Administrative Agent’s or the Lenders’ willingness to
consent to any action requiring consent under any other provisions of the Credit
Agreement or the same subsection for any other date or time period. Upon the
effectiveness of the amendment set forth herein, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement,” “thereunder,” “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby.

(b) The Borrower agrees with respect to each Loan Document to which it is a
party that all of its obligations and liabilities under such Loan Document shall
remain in full force and effect on a continuous basis in accordance with the
terms and conditions of such Loan Document after giving effect to this
Amendment.

(c) The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.

SECTION 5. Expenses. The Borrower agrees to pay or reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of this Amendment,
and any other documents prepared in connection herewith and the consummation and
administration of the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.,
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

SECTION 7. FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

TOTAL SYSTEM SERVICES, INC., as Borrower By:  

/s/ Paul M. Todd

Name:   Paul M. Todd Title:   Senior Executive Vice President and Chief
Financial Officer

 

[Signature Page to 2012 Facility Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:  

/s/ John Kowalczuk

Name:   John Kowalczuk Title:   Executive Director

 

[Signature Page to 2012 Facility Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ryan Maples

Name:   Ryan Maples Title:   Sr. Vice President

 

[Signature Page to 2012 Facility Amendment]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Ola Anderssen

Name:   Ola Anderssen Title:   Director

 

[Signature Page to 2012 Facility Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Allison Burgun

Name:   Allison Burgun Title:   Vice President

 

[Signature Page to 2012 Facility Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jocelyn Boll

Name:   Jocelyn Boll Title:   Vice President

 

[Signature Page to 2012 Facility Amendment]



--------------------------------------------------------------------------------

Exhibit A

[redline changed pages to be attached]



--------------------------------------------------------------------------------

CONFORMED THROUGH FIRST AMENDMENT, DATED APRIL 8, 2013

EXECUTION VERSION

EXHIBIT A TO SECOND AMENDMENT

CREDIT AGREEMENT

Dated as of September 10, 2012

among

TOTAL SYSTEM SERVICES, INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., REGIONS BANK AND U.S. BANK

NATIONAL ASSOCIATION

as Syndication Agents,

The Other Lenders Party Hereto

and

J.P. MORGAN SECURITIES LLC

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., REGIONS CAPITAL MARKETS AND

U.S. BANK NATIONAL ASSOCIATION

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     14   

1.01.

 

Defined Terms

     14   

1.02.

 

Other Interpretive Provisions

     2728   

1.03.

 

Accounting Terms and Calculations.

     2829   

1.04.

 

Rounding

     2829   

1.05.

 

Times of Day

     2830   

1.06.

 

Letter of Credit Amounts

     2830   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     2930   

2.01.

 

The Loans.

     2930   

2.02.

 

Borrowings, Conversions and Continuations of Loans.

     2931   

2.03.

 

Competitive Bid Procedure.

     3233   

2.04.

 

Letters of Credit.

     3436   

2.05.

 

Swing Line Loans.

     4344   

2.06.

 

Prepayments.

     4647   

2.07.

 

Termination or Reduction of Commitments

     4748   

2.08.

 

Repayment of Loans.

     4849   

2.09.

 

Amortization of Term Loans

     4849   

2.10.

 

Interest.

     4850   

2.11.

 

Fees

     4950   

2.12.

 

Computation of Interest and Fees

     5051   

2.13.

 

Evidence of Debt.

     5051   

2.14.

 

Payments Generally; Administrative Agent’s Clawback.

     5052   

2.15.

 

Sharing of Payments by Lenders

     5253   

2.16.

 

Extension of Maturity Date in respect of the Revolving Credit Facility.

     5354   

2.17.

 

Increase in Commitments.

     5556   

2.18.

 

Currency Equivalents.

     5657   

2.19.

 

Defaulting Lenders

     5758   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     5960   

3.01.

 

Taxes.

     5960   

3.02.

 

Illegality

     6263   

3.03.

 

Inability to Determine Rates

     6264   

3.04.

 

Increased Costs; Reserves on Eurocurrency Rate Loans.

     6364   

3.05.

 

Compensation for Losses

     6667   

3.06.

 

Mitigation Obligations; Replacement of Lenders.

     6667   

3.07.

 

Survival

     6668   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     6768   

4.01.

 

Conditions of Initial Credit Extension

     6768   

4.02.

 

Conditions to all Credit Extensions

     6869   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     6970   

5.01.

 

Existence, Qualification and Power

     6970   

5.02.

 

Authorization; No Contravention

     6971   

5.03.

 

Governmental Authorization; Other Consents

     6971   

5.04.

 

Binding Effect

     6971   

5.05.

 

Financial Statements; No Material Adverse Effect.

     6971   

5.06.

 

Litigation

     7071   

 

i



--------------------------------------------------------------------------------

5.07.

 

No Default

   7072

5.08.

 

Ownership of Property; Liens

   7072

5.09.

 

Insurance

   7072

5.10.

 

Environmental Compliance

   7072

5.11.

 

Taxes

   7072

5.12.

 

ERISA Compliance.

   7072

5.13.

 

Subsidiaries; Equity Interests

   7173

5.14.

 

Margin Regulations; Investment Company Act.

   7173

5.15.

 

Solvency.

   7173

5.16.

 

Disclosure

   7173

5.17.

 

Compliance with Laws

   7273

5.18.

 

Use of Proceeds

   7273

5.19.

 

Intellectual Property; Licenses, Etc.

   7274

5.20.

 

Taxpayer Identification Number

   7274

ARTICLE VI. AFFIRMATIVE COVENANTS

   7274

6.01.

 

Financial Statements

   7274

6.02.

 

Certificates; Other Information

   7375

6.03.

 

Notices

   7476

6.04.

 

Payment of Obligations

   7577

6.05.

 

Preservation of Existence, Etc.

   7577

6.06.

 

Maintenance of Properties

   7577

6.07.

 

Maintenance of Insurance

   7577

6.08.

 

Compliance with Laws

   7677

6.09.

 

Books and Records

   7677

6.10.

 

Inspection Rights

   7678

6.11.

 

Use of Proceeds

   7678

ARTICLE VII. NEGATIVE COVENANTS

   7678

7.01.

 

Liens

   7678

7.02.

 

Investments

   7880

7.03.

 

Fundamental Changes

   7981

7.04.

 

Dispositions

   7981

7.05.

 

Restricted Payments

   8082

7.06.

 

Change in Nature of Business

   8082

7.07.

 

Transactions with Affiliates

   8082

7.08.

 

Use of Proceeds

   8082

7.09.

 

Financial Covenants.

   8082

7.10.

 

Swap Contracts

   8183

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   8183

8.01.

 

Events of Default

   8183

8.02.

 

Remedies Upon Event of Default

   8284

8.03.

 

Application of Funds

   8385

ARTICLE IX. ADMINISTRATIVE AGENT

   8486

9.01.

 

Appointment and Authority

   8486

9.02.

 

Rights as a Lender

   8486

9.03.

 

Exculpatory Provisions

   8486

9.04.

 

Reliance by Administrative Agent

   8587

9.05.

 

Delegation of Duties

   8587

 

ii



--------------------------------------------------------------------------------

9.06.

 

Resignation of Administrative Agent

     8587   

9.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     8688   

9.08.

 

No Other Duties, Etc.

     8688   

9.09.

 

Administrative Agent May File Proofs of Claim

     8688   

ARTICLE X. MISCELLANEOUS

     8789   

10.01.

 

Amendments, Etc.

     8789   

10.02.

 

Notices; Effectiveness; Electronic Communication.

     8890   

10.03.

 

No Waiver; Cumulative Remedies

     9092   

10.04.

 

Expenses; Indemnity; Damage Waiver.

     9092   

10.05.

 

Payments Set Aside

     9294   

10.06.

 

Successors and Assigns.

     9294   

10.07.

 

Treatment of Certain Information; Confidentiality

     9698   

10.08.

 

Right of Setoff

     9799   

10.09.

 

Interest Rate Limitation

     97100   

10.10.

 

Counterparts; Integration; Effectiveness

     98100   

10.11.

 

Survival of Representations and Warranties

     98100   

10.12.

 

Severability

     98100   

10.13.

 

Replacement of Lenders

     98100   

10.14.

 

Governing Law; Jurisdiction; Etc.

     99101   

10.15.

 

Waiver of Jury Trial

     100102   

10.16.

 

No Advisory or Fiduciary Responsibility

     100102   

10.17.

 

USA PATRIOT Act Notice

     100102   

10.18.

 

Judgment Currency

     101103   

10.19.

 

Termination

     101103   

10.20.

 

ENTIRE AGREEMENT

     101103   

 

SCHEDULES 1.01    Administrative Schedule 2.01    Commitments and Applicable
Percentages 2.04    Existing Letter of Credit 5.06    Litigation 5.10   
Environmental Matters 5.13    Subsidiaries; Other Equity Investments 7.01   
Existing Liens 10.02    Administrative Agent’s Office; Certain Addresses for
Notices

 

EXHIBITS

    

Form of

 

A

  

Committed Loan Notice

 

B

  

Swing Line Loan Notice

 

C-1

  

Competitive Bid Request

 

C-2

  

Administrative Agent’s Notice to Lenders of Competitive Bid Request

 

C-3

  

Competitive Bid

 

D-1

  

Term Note

 

D-2

  

Dollar Note

 

D-3

  

Multicurrency Note

 

E

  

Compliance Certificates

 

F

  

Assignment and Assumption

 

G

  

U.S. Tax Compliance Certificates

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of September 10, 2012,
among TOTAL SYSTEM SERVICES, INC., a Georgia corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, J.P. MORGAN SECURITIES LLC, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., REGIONS CAPITAL MARKETS AND U.S. BANK NATIONAL
ASSOCIATION, as joint lead arrangers and joint bookrunners, and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., REGIONS BANK AND U.S. BANK NATIONAL ASSOCIATION, as
Syndication Agents.

The Borrower has requested that the Lenders provide a revolving credit facility
and a term loan facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“5-Year Credit Facility Commitment Letter” means the Commitment Letter relating
to the term loan facility and revolving facility described therein dated January
26, 2016 among the Borrower and J.P. Morgan Securities LLC, JPMorgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of America N.A.,
The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National Association, Wells
Fargo Securities, LLC and Wells Fargo Bank, National Association, including the
exhibits and annexes attached thereto.

“Additional Commitment Lender” has the meaning specified in Section 2.16(d).

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Administrative Schedule” means Schedule 1.01 to this Agreement, which contains
administrative information in respect of each Foreign Currency and each
(i) Multicurrency Loan denominated in a Foreign Currency and (ii) Multicurrency
Letter of Credit denominated in a Foreign Currency.

“Affected Lender” has the meaning specified in Section 3.04.



--------------------------------------------------------------------------------

not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMorgan Chase Bank as
its “prime rate” and (c) the Eurocurrency Rate that would be calculated as of
such day (or, if such day is not a Business Day, as of the immediately preceding
Business Day) in respect of a proposed Eurocurrency Rate Loan with a one-month
Interest Period plus 1% per annum. The “prime rate” is a rate set by JPMorgan
Chase Bank based upon various factors including JPMorgan Chase Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by JPMorgan Chase Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Book Value” means, at any date of determination with respect to any asset, the
value thereof as the same would be reflected on a balance sheet as at such time
in accordance with GAAP.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Competitive Loan Borrowing, a
Swing Line Borrowing or a Term Loan Borrowing, as the context may require.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Bridge Facility Commitment Letter” means the Commitment Letter relating to the
bridge term loan facility described therein dated January 26, 2016 among the
Borrower and J.P. Morgan Securities LLC, JPMorgan Chase Bank, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Bank of America N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National Association, Wells Fargo
Securities, LLC and Wells Fargo Bank, National Association, and the exhibits and
annexes attached thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided, however, (a) when used in connection with a Eurocurrency Rate Loan the
term “Business Day” shall also exclude any day on which banks are not open for
international business (including dealings in Dollar deposits) in the London
interbank market and (b) when used in connection with any Loan denominated in
Euros, the term “Business Day” shall also exclude any day which is not a Target
Day.

“Calculation Date” means (a) the second Business Day preceding each Borrowing
Date with respect to, and each date of any continuation of, a Multicurrency Loan
or Competitive Loan in any Foreign Currency which is a Eurocurrency Rate Loan;
(b) each Borrowing Date with respect to any

 

5



--------------------------------------------------------------------------------

minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits of the
Borrower and its Subsidiaries for such period and (ii) all non-cash items
increasing Consolidated Net Income for such period.

“Consolidated EBITDAR” means, as of any date of determination and without
duplication, an amount equal to Consolidated EBITDA for the most recently
completed Measurement Period plus, to the extent deducted in calculating such
Consolidated Net Income, Rental Expenses for such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the most recently
completed Measurement Period to (b) Consolidated Interest Charges plus Rental
Expenses for the most recently completed Measurement Period. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is
understood and agreed that Indebtedness shall not be included in calculating any
the Consolidated Fixed Charge Coverage Ratio as used in the financial covenants
set forth in Section 7.09 for so long as such Indebtedness constitutes
Qualifying Escrowed Indebtedness.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, and without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, as applicable,
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness
in respect of capital leases and Synthetic Lease Obligations, (f) all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any Subsidiary, and
(g) all other Indebtedness of a Person other than the Borrower or any
Subsidiary, which Indebtedness is (x) of the types referred to in clauses
(a) through (f) above and (y) recourse to the Borrower or any Subsidiary.

“Consolidated Interest Charges” means, as of any date of determination, with
respect to the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA. Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, it is understood and agreed that Indebtedness shall not be
included in calculating any the Consolidated Leverage Ratio as used in the
financial covenants set forth in Section 7.09 for so long as such Indebtedness
constitutes Qualifying Escrowed Indebtedness.

“Consolidated Net Income” means, at any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the net income of the Borrower and
its Subsidiaries for the most recently completed Measurement Period; provided
that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the net income of any
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
is not permitted by operation of the terms of its

 

8



--------------------------------------------------------------------------------

ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

“Permitted Disposition” means the following Dispositions, so long as no Event of
Default exists immediately after giving effect thereto:

 

  (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

  (b) Dispositions of inventory in the ordinary course of business;

 

  (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

  (d) Dispositions of property by any Subsidiary in compliance with Section 7.07
(i) to the Borrower or (ii) to a wholly-owned Subsidiary;

 

  (e) Dispositions in the form of Investments to the extent permitted under
Section 7.02;

 

  (f) Dispositions in the form of leases, licenses or subleases of property in
the ordinary course of business and which do not materially interfere with the
business of the Borrower and its Subsidiaries; and

 

  (g) Dispositions in the form of assignments and licenses of IP Rights of the
Borrower and its Subsidiaries in the ordinary course of business.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), whether or not subject to ERISA, established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Qualifying Escrowed Indebtedness” means Indebtedness the proceeds of which are
escrowed or otherwise segregated (whether or not with a third party, but
otherwise on terms and in a manner reasonably satisfactory to the Administrative
Agent (it being acknowledged and agreed that any of the escrow and/or
segregation arrangements consistent with the ones employed by the Borrower in
connection with the issuance of $1.1 billion of senior notes in May 2013 to
finance the Borrower’s acquisition of NetSpend Holdings, Inc. are reasonably
satisfactory to the Administrative Agent)) and set aside pending application
towards the Tanzanite Acquisition to the extent such Indebtedness is required to
be repaid or redeemed in the event the Tanzanite Acquisition terminates prior to
its consummation (for the avoidance of doubt such Indebtedness shall only
constitute Qualifying Escrowed Indebtedness while the proceeds thereof are so
escrowed or segregated and otherwise meet the requirements of this definition).

 

23



--------------------------------------------------------------------------------

provided by any recognized dealer in such Swap Contracts (which may include a
Lender or any Affiliate of a Lender).

“Swing Line” means the swing line subfacility established pursuant to
Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means JPMorgan Chase Bank in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Syndication Agent” means each of The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Regions Bank and U.S. Bank National Association, each in their capacity as a
syndication agent under any of the Loan Documents, or any successor syndication
agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tanzanite” means TransFirst Holdings Corp., a Delaware corporation.

“Tanzanite Acquisition” means the acquisition of Tanzanite through a stock
purchase, from Vista Equity Partners Fund V, L.P, Vista Equity Partners Fund
V-A, L.P., Vista Equity Partners Fund V-B, L.P., Vista Equity Partners Fund V
Executive, L.P., VEPF V FAF, L.P. and Vista Equity Associates, LLC
(collectively, the “Sellers”) pursuant to a Stock Purchase Agreement (together
with all exhibits, schedules and disclosure letters thereto, the “Tanzanite
Purchase Agreement”) dated as of January 26, 2016 among Tanzanite, the Sellers,
and the Borrower.

“Tanzanite Closing Date” means the first date all the conditions precedent in
the “notwithstanding” clause in the last sentence of Section 4.02 are satisfied
or waived in accordance with Section 10.01.

“Tanzanite Purchase Agreement” has the meaning specified in the definition of
Tanzanite Acquisition.

“Target Day” means any day on which (i) Target2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“Target2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

27



--------------------------------------------------------------------------------

subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

Notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, the only conditions to a Credit Extension under the Revolving Credit
Facility to fund the Tanzanite Acquisition on the Tanzanite Closing Date (it
being understood the representations and warranties set forth in Section 4.02(a)
above are made on the Tanzanite Closing Date, but the only representations and
warranties the accuracy of which is a condition to such Credit Extension on the
Tanzanite Closing Date shall be limited to the “Specified Representations” (as
defined in the 5-Year Credit Facility Commitment Letter or the Bridge Commitment
Letter, as applicable and as the case may be, in each case as in effect as of
January 26, 2016, after giving effect to any subsequent amendment, waiver or
modification thereof approved by the Required Lenders) in the credit facilities
referred to in clause (b) below (it being understood that where such “Specified
Representations” specifically relate to the documentation governing such credit
facilities they shall instead, solely for purposes hereof, be deemed to relate
to the Loan Documents)) shall be (a) that Administrative Agent and, if
applicable, the applicable L/C Issuer or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof and (b) the “Delayed Draw Term Loan Facility” set forth in the 5-Year
Credit Facility Commitment Letter (or if such “Delayed Draw Term Loan Facility”
is not established, the “Bridge Term Loan Facility” set forth in the Bridge
Commitment Letter) shall have been funded or will be substantially
simultaneously funded, in each case in accordance with the conditions set forth
in such respective commitment letter (and with “Delayed Draw Term Loan Facility”
and “Bridge Term Loan Facility” as used herein to have the meanings set forth in
in such respective commitment letters) in each case as in effect as of January
26, 2016 (after giving effect to any subsequent amendment, waiver or
modification thereof approved by the Required Lenders).

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01. Existence, Qualification and Power. The Borrower (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires

 

71



--------------------------------------------------------------------------------

conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.18. Use of Proceeds. The proceeds of the Term Loans and the proceeds of the
Revolving Credit Facility will be used by the Borrower to refinance the Existing
Credit Agreement and for working capital and other lawful corporate purposes,
including the financing of the repurchase by the Borrower of the Borrower’s
capital stock, and the financing of the Tanzanite Acquisition and the
transactions related thereto.

5.19. Intellectual Property; Licenses, Etc. Subject to the immediately following
sentence, the Borrower and its Subsidiaries own, or possess the right to use,
all of the material trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are used in the operation of their respective
businesses, without material conflict with the rights of any other Person. To
the best knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person other than infringements that could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.20. Taxpayer Identification Number. The Borrower’s correct U.S. taxpayer
identification number is set forth on Schedule 10.02.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01. Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous

 

75



--------------------------------------------------------------------------------

Subsidiary (but only to the extent such Negative Pledge covers any Equity
Interest in such Subsidiary or the property or assets of such Subsidiary);

(v) a Negative Pledge contained in any agreements governing an Investment made
in a Person other than a Subsidiary (but only to the extent such Negative Pledge
covers any Equity Interest in such Person);

(vi) a Negative Pledge contained in any agreement relating to the Disposition of
a Subsidiary or assets pending such Disposition, provided that in any such case
such Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such Disposition; or

(vii) a Negative Pledge contained in any agreement evidencing or governing
Indebtedness (including credit facilities and debt securities) otherwise
permitted to be incurred under this Agreement, so long as the Borrower
determines in good faith (after consultation with the Administrative Agent) that
such Negative Pledge, taken as a whole, is no more restrictive in any material
respect than the restrictions in Section 7.01(b), or that such Negative Pledge
is otherwise in a form customary for similar agreements for comparable borrowers
or issuers at such time; andor

(viii) a Negative Pledge contained in any documentation in connection with
Qualifying Escrowed Indebtedness, provided that such Negative Pledge only
extends to the proceeds of such Qualifying Escrowed Indebtedness and any account
containing such proceeds; and

(b) Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(i) Liens pursuant to any Loan Document;

(ii) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (x) the value of the property
covered thereby is not changed (unless reduced), (y) the amount secured or
benefited thereby is not increased, and (z) the direct or any contingent obligor
with respect thereto is not changed;

(iii) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(iv) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(v) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(vi) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, but expressly excluding any liens in favor of the
PBGC or otherwise under ERISA;

 

80



--------------------------------------------------------------------------------

(vii) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(viii) Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h);

(ix) Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets;
provided, that (x) on any date of determination the aggregate amount of all such
Indebtedness secured by such Liens does not exceed 15% of the Book Value of the
assets of the Borrower and its Subsidiaries in the aggregate; (y) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness (and the proceeds thereof); and (z) the Indebtedness secured
thereby does not on the date of acquisition exceed the cost or fair market
value, whichever is lower, of the property being acquired;

(x) any Lien (x) existing on property of a Person at the time of its
consolidation with or merger into the Borrower or a Subsidiary or at the time
such Person becomes a Subsidiary or (y) existing on any property acquired by the
Borrower or any Subsidiary at the time such property is so acquired (whether or
not the Indebtedness secured thereby shall have been assumed); provided that in
each such case, (A) such Lien was not created or assumed in contemplation of
such consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property and (B) such Lien shall extend solely to the property so
acquired or in the case of an acquisition of a Subsidiary, the assets of the
Subsidiary, and in each case, proceeds thereof;

(xi) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(xii) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;

(xiii) Liens on the assets of any Subsidiary securing Indebtedness or other
obligations owing to the Borrower;

(xiv) Liens in the nature of any interest or title of a lessor or sublessor
under any lease;

(xv) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in connection with Investments permitted under Section 7.02;

(xvi) purported Liens evidenced by the filing of precautionary UCC financing
statements; and

(xvii) Liens arising in connection with out-bound licenses of patents,
copyrights, trademarks and other IP Rights granted by the Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of the Borrower and
its Subsidiaries.; and

(xviii) Liens securing Qualifying Escrowed Indebtedness (to the extent such
liens only extend to such Qualifying Escrowed Indebtedness, the proceeds thereof
and any account containing any

 

81



--------------------------------------------------------------------------------

such proceeds).

7.02. Investments. Make any Investments (other than the Tanzanite Acquisition),
if a Default then exists or arises as a result of such Investment or if
immediately after giving effect to such Investment, (a) the Book Value of the
assets of the Borrower would be less than the greater of (i) 50% of the Book
Value of the consolidated assets of the Borrower and its Subsidiaries and
(ii) $850,000,000 or (b) the representations and warranties made by the Borrower
in the Loan Documents to which it is a party would not be true and correct in
all material respects with the same force and effect as if made on and as of the
date of such Investment, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were not
true and correct in all material respects as of such earlier date; provided
that, prior to making any Material Investment, the Borrower shall deliver to the
Administrative Agent a Compliance Certificate, demonstrating that the Borrower
is in compliance, on a pro forma basis after giving effect to such Material
Investment, as of the last day of the most-recently ended fiscal quarter of the
Borrower for which the Borrower has delivered financial statements to the
Lenders or for which financial statements of the Borrower are publicly
available, with the financial covenants set forth in Section 7.09 and
demonstrating the Borrower’s compliance with the requirements of
Section 7.02(a); provided that, notwithstanding the foregoing, Investments by
Subsidiaries (including without limitation, intercompany loans and advances) in
the Borrower may not exceed $5,000,000 in the aggregate on any date of
determination. For purposes hereof, “Material Investment” shall mean any
Investment of more than $150,000,000 in cash, cash equivalents or assets (valued
at such assets Book Value at the date of such Investment).

7.03. Fundamental Changes. Other than the transactions to effect the Tanzanite
Acquisition conducted pursuant to the Tanzanite Purchase Agreement, Mmerge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Default exists or would result therefrom:

(a) any Subsidiary may merge with the Borrower, provided that the Borrower shall
be the continuing or surviving Person;

(b) any Subsidiary may merge with any other Subsidiary so long as no Default
would exist immediately after giving effect to such merger, including without
limitation a Default resulting from a breach of any other covenant contained in
this Article VII;

(c) the Borrower or any Subsidiary may Dispose of Subsidiaries and any
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the extent each such Disposition constitutes a
Permitted Disposition or is otherwise permitted by Section 7.04;

(d) any Subsidiary may merge with another Person (other than the Borrower or
another Subsidiary), if immediately after giving effect to such merger, (i) the
Book Value of the assets of the Borrower would not be less than the greater of
(x) 50% of the Book Value of the consolidated assets of the Borrower and its
Subsidiaries and (y) $850,000,000; and (ii) the representations and warranties
made by the Borrower in the Loan Documents to which it is a party are true and
correct in all material respects with the same force and effect as if made on
and as of the date of such merger, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date;
provided that if such Subsidiary is a Material Subsidiary, the Borrower shall
deliver to the Administrative Agent a Compliance Certificate, demonstrating that
the Borrower is in compliance, on a pro forma basis after giving effect to the
merger of such Material Subsidiary, as of the last day of the most-recently
ended fiscal quarter of the Borrower for which the Borrower has delivered
financial statements to the Lenders or for which financial

 

82



--------------------------------------------------------------------------------

7.09. Financial Covenants.

(a) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower
to be less than 2.5 to 1.0.

(b) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as of the end of any fiscal quarter of the Borrower to be greater than 3.0 to
1.0.; provided that with respect to the end of any fiscal quarter of the
Borrower on and after the Tanzanite Closing Date such ratio shall instead be
4.25 to 1.00, with such ratio stepping down to:

(i) in the event the Tanzanite Closing Date is on or prior to May 15, 2016, 4.00
to 1.00 on December 31, 2016, 3.75 to 1.00 on March 31, 2017 and 3.50 to 1.00 on
September 30, 2017 (with such 3.50 to 1.00 ratio applying for any fiscal quarter
of the Borrower ending thereafter); or

(ii) in the event the Tanzanite Closing Date is after May 15, 2016, 4.00 to 1.00
on March 31, 2017, 3.75 to 1.00 on June 30, 2017 and 3.50 to 1.00 on December
31, 2017 (with such 3.50 to 1.00 ratio applying for any fiscal quarter of the
Borrower ending thereafter).

7.10. Swap Contracts. Enter into any Swap Contract except in the ordinary course
of business pursuant to bona fide hedging transactions and not for speculation.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within two Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder as contemplated by
Section 2.04(i), 2.04(j), or 2.11, or (iii) within three Business Days after
notice thereof, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.05, or 6.11 or Article VII;
or

(c) Other Defaults. The Borrower fails to perform or observe (i) any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or (ii) any term, covenant or agreement contained in
Section 6.01, 6.02, 6.03, or 6.10 and such failure continues for two Business
Days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts

 

84